      Case 4:19-cv-00773-KOB-JEO Document 7 Filed 05/29/20 Page 1 of 2                   FILED
                                                                                2020 May-29 AM 10:05
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

MARCELLUS WILLIAMS,                       )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )   Case No. 4:19-cv-00773-KOB-JEO
                                          )
LIEUTENANT TERRY WILSON, et               )
al.,                                      )
                                          )
       Defendants.

                          MEMORANDUM OPINION
      The magistrate judge filed a report on May 4, 2020, recommending this action

be dismissed without prejudice for failing to state a claim upon which relief can be

granted and for seeking monetary relief from a defendant who is immune from such

relief pursuant to 28 U.S.C. § 1915A(b)(1)-(2). (Doc. 6). Although the magistrate

judge advised the plaintiff of his right to file specific written objections within

fourteen days, the court has received no objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS his recommendation. The court finds that

in accordance with 28 U.S.C. § 1915A(b)(1)-(2) this action should be dismissed

without prejudice for failing to state a claim upon which relief can be granted and

for seeking monetary relief from a defendant who is immune from such suit.
Case 4:19-cv-00773-KOB-JEO Document 7 Filed 05/29/20 Page 2 of 2




The court will enter a separate Final Judgment.

DONE and ORDERED this 29th day of May, 2020.




                                ____________________________________
                                KARON OWEN BOWDRE
                                UNITED STATES DISTRICT JUDGE




                                  2
